Citation Nr: 1816639	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-31 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for degenerative arthritis of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from August 1953 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico in which the RO, inter alia, denied a request to reopen a previously denied claim for service connection for service connection for degenerative spurring of the lumbar spine.  The Veteran timely filed a notice of disagreement (NOD) in September 2011 and a substantive appeal, via a VA Form 9, in November 2012.  

In February 2018, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a March 1977 rating decision, the RO denied the Veteran's claim for entitlement to service connection for degenerative spurring of the lumbar spine.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence since the March 1977 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for degenerative spurring of the lumbar spine and raises a reasonable possibility of substantiating the claim.

3.  The evidence is at least evenly balanced as to whether the Veteran's degenerative arthritis of the lumbosacral spine is related to an in-service back injury.  


CONCLUSIONS OF LAW

1.  The March 1977 rating decision that denied the claim for entitlement to service connection for degenerative spurring of the lumbar spine is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for degenerative arthritis of the lumbosacral spine are met.  38 U.S.C. §§ 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Neither the Veteran nor his representative has raised any [other] issues with regard to the duty to notify or duty to assist, and none have been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
II. Legal Principles and Analysis

A. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105 (c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for degenerative spurring of the lumbar spine was previously denied in a March 1977 rating decision.  The pertinent evidence then of record consisted of service treatment records (STRs).  Service connection was denied on the basis that the RO determined that the Veteran's STRs did not reflect a disability of the back.  

Although notified of the March 1977 denial, the Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  Accordingly, the March 1977 rating decision is final as to the evidence then of record, and it is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent evidence added to the claims file since the March 1977 rating decision include statements made by the Veteran, a diagnosis of degenerative arthritis of the lumbosacral spine, and VA treatment records and medical opinion.  This evidence provides bases for reopening the claim for service connection for a back disability.  Specifically, the diagnosis and VA treatment records are new in that they were not before the agency decision makers at the time of the March 1977 final denial of the claim for service connection, and are not duplicative or cumulative of evidence previously of record.  Moreover, the new evidence submitted is material in that it relates to the basis for the prior denial, i.e., the lack of a diagnosis of a back disability.  

Thus, the current diagnosis and new statements of the Veteran relate to unestablished facts necessary to substantiate the claim for service connection for a back condition and also raise a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 110.  The criteria for reopening the claim for service connection for a back condition have therefore been met.

B. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  Pursuant to 38 C.F.R. § 3.303 (b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic disease.  

The Veteran contends that his back disability is caused by an in-service event, namely a fall during a training practice, and is therefore related to service.  

Service treatment records reflect that the Veteran was treated in November 1955 as a result of a fall.  The examiner noted that the Veteran sustained a contusion to the sacrococcygeal region as a result of the fall.  Radiology testing revealed slight narrowing of the interspace between L-1 and L-2 with a Schmorl's node involving the superior aspect of L-2 and some wedging of these vertebral bodies.  The Schmorl's node was believed to be unrelated to any recent trauma.

Post service treatment records reflect that during a February 1977 VA examination, the Veteran was diagnosed with degenerative spurring of the lumbar vertebral bodies by radiology testing.  There were some Schmorl's anomalies present as well.  The Veteran reported that in 1956, he fell from a landing net and landed in a boat.  He reported that he was hospitalized two or three days and had no further treatment in service but he continued to have a certain amount of pain.  He reported that he was treated by a chiropractor in about 1964.  He reported that he had no further treatment until about three months prior to the date of examination when he reinjured his back while lifting.

In a May 1989 statement, the Veteran reported that he injured his back when he fell while climbing down a net.  He reported that he was hospitalized as a result.

Progress doctor notes from August 1975 reflect that the Veteran complained of history of back pain which began in 1956 following a fall landing where he landed on his back.  The examiner reported that X-rays were within normal limits.

Imagining study results conducted during an October 2006 VA examination, revealed extensive degenerative change in multiple levels.  The Veteran was diagnosed with extensive degenerative osteoarthritis of lumbar spine with scoliosis.  The Veteran reported that while practicing landing from a landing craft, he fell about 14-15 feet, injuring his low back.  He reported that he has had back problems ever since this fall.

The Veteran's diagnosis of degenerative disease of lumbar spine with scoliosis was confirmed during the September 2012 VA examination.  The examiner found that the claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in service injury, event, or illness.  As rationale, he reported that he was resorting to mere speculation because there were no documents for the period of 1955 until 1971 to establish chronicity of the condition for that span or to be able to establish a causal link with the in-service condition.  He reported that there were no records for that period to indicate that the in service condition was anything more than acute and transitory.  He noted that the July 1958 examination report reflected a normal spine.  He stated that STRs did not reflect back problems from 1957-1958 following the 1955 back injury.  He stated that a back re-injury was reported three months prior to the February 1977 examination.  He noted that the Veteran's in service back injury was sacrococcygeal.  The examiner also noted that the Veteran had significant scoliosis which was not noted in the in-service imaging which indicated onset of an additional condition since the in service imaging and he could not attribute the scoliosis to the in service sacrococcygeal trauma.

During the February 2018 Board hearing, the Veteran testified that in service, he fell with an 80 pound pack and rifle on his back.  He testified that they had to regularly carry packs on their back that weighed anywhere between 80 and 100 pounds.  He reported that he fell about 14 to 15 feet and landed on his back.  He reported that at the time of the fall, he was numb, but eventually collapsed after attempting to take several steps.  He testified that he was hospitalized as a result.  Additionally, he reported that he was seen immediately after service in San Diego, California and in San Antonio, Texas due to his back pain, but could not remember the name of the doctors he saw.  He reported that he was in treatment for his back pain that might require surgery.  He reported that his back has been in pain since the injury and has continued throughout the rest of his service.  

VA treatment records document the Veteran's complaint of back pain, which he reported remained since the 1955 in-service accident, as well as treatment for the pain and subsequent diagnosis of degenerative arthritis of the lumbosacral spine.

Upon review of the evidence of record, the Board finds that service connection for degenerative arthritis of the lumbosacral spine is warranted. 

Initially, the evidence of record establishes that the Veteran has a current back disability by way of a diagnosis of degenerative arthritis of the lumbosacral spine.  This is reflected by radiology testing in October 2006 and September 2012.  There is also evidence of an in-service back injury as documented in the STRs and reported by the Veteran.  Thus, the dispositive issue in this case is whether the Veteran's diagnosed degenerative arthritis of the lumbosacral spine is related to the in-service back injury. 

The September 2012 VA medical opinion reflects a lack of a relationship between the current back disability and the in-service fall.  However, it appears that the examiner did not take into consideration the Veteran's statements.  Specifically, the Veteran has consistently reported that he noticed back pain after his fall, which has continued since his accident, throughout the evidence made available to the examiner.  Additionally, the Veteran reported that he sought treatment after service for his continued back pain.  As the examiner based his opinion, in part, on the fact that back pain was not noted until 1977, the opinion is inadequate.  Buchanan, 451 F.3d at 1336 (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Moreover, the Veteran's DD 214 reflects that he was an anti-tank assault man, which is consistent with his reports that he carried heavy equipment.  See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

There is lay evidence suggesting a nexus between the current back disability and service; specifically, lay testimony of continuity of degenerative arthritis of the lumbosacral spine symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence").  The Veteran has consistently, competently, and credibly made numerous statements, documented in medical records, regarding his fall and the pain he has experienced as a result.  

The Veteran also has a diagnosis of scoliosis.  To the extent that the Veteran, including through his representative, has opined that his scoliosis is related to service, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's contentions as to the etiology of his scoliosis relate to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (witness capable of diagnosing dislocated shoulder); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); see also Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements are therefore not competent in this regard.  As the preponderance of the evidence is against service connection for a back disability other than degenerative arthritis of the lumbosacral spine, the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Thus, there is an inadequate negative medical nexus opinion and competent, credible lay evidence of current low back disability that had its onset in service.  The evidence is therefore at least evenly balanced as to whether the Veteran's degenerative arthritis of the lumbosacral spine is related to his active military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for degenerative arthritis of the lumbosacral spine is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Buchanan, 451 F.3d at 1335 ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").  


ORDER

Entitlement to service connection for degenerative arthritis of the lumbosacral spine is granted.  




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


